Case 1:20-cv-00237-JAO-RT Document 9 Filed 05/21/20 Page 1 of 4           PageID #: 44




                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

DIRK R. DIEFENDORF,                    )    CIVIL NO. 20-00237 JAO-RT
                                       )
             Plaintiff,                )    ORDER TO SHOW CAUSE WHY THIS
                                       )    ACTION SHOULD NOT BE
      vs.                              )    DISMISSED WITHOUT PREJUDICE
                                       )
HMC KEA LANI LP; CCFH MAUI,            )
LLC; FAIRMONT HOTELS &                 )
RESORTS (U.S.); JOHN DOES 1–5;         )
JOHN DOE CORPORATIONS 1-5;             )
JOHN DOE PARTNERSHIPS 1–5;             )
ROE NON-PROFIT                         )
CORPORATIONS 1–5; AND ROE              )
GOVERNMENTAL AGENCIES                  )
1–5,                                   )
                                       )
             Defendants.               )
                                       )
                                       )

           ORDER TO SHOW CAUSE WHY THIS ACTION
         SHOULD NOT BE DISMISSED WITHOUT PREJUDICE

      On May 20, 2020, Plaintiff Dirk R. Diefendorf (“Plaintiff”) filed a

Complaint asserting diversity jurisdiction as the basis for subject matter

jurisdiction in this action. Compl. ¶ 8. Federal district courts have original

jurisdiction over cases where the amount in controversy exceeds $75,000,

exclusive of interest and costs, and where the matter in controversy is between

citizens of different states. 28 U.S.C. § 1332(a)(1). Complete diversity of
Case 1:20-cv-00237-JAO-RT Document 9 Filed 05/21/20 Page 2 of 4             PageID #: 45




citizenship requires that each of the plaintiffs be a citizen of a different state than

each of the defendants. See Williams v. United Airlines, Inc., 500 F.3d 1019, 1025

(9th Cir. 2007) (citing Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,

553 (2005)); Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

A corporation is a citizen of “(1) the state where its principal place of business is

located, and (2) the state in which it is incorporated.” Johnson v. Columbia Props.

Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (citing 28 U.S.C. § 1332(c)(1)).

By contrast, the citizenship of an unincorporated association, such as a limited

partnership or limited liability company, “can be determined only by reference to

all of the entity’s members.” Kuntz v. Lamar Corp., 385 F.3d 1177, 1182 (9th Cir.

2004) (citing Carden v. Arkoma Assocs., 494 U.S. 185, 196–97 (1990)).

      “Courts have an independent obligation to determine whether subject-matter

jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559

U.S. 77, 94 (2010). Federal courts are presumed to lack subject matter jurisdiction,

and the plaintiff bears the burden of establishing that subject matter jurisdiction is

proper. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). If the

court lacks subject matter jurisdiction, an action must be dismissed. Fed. R. Civ.

P. 12(h)(3).

      Plaintiff alleges that he is a citizen of the State of California. Compl. ¶ 1.

Plaintiff, however, does not allege the citizenships of the three named Defendants,


                                            2
Case 1:20-cv-00237-JAO-RT Document 9 Filed 05/21/20 Page 3 of 4             PageID #: 46




HMC Kea Lani LP; CCFH Maui, LLC; and Fairmont Hotels & Resorts (U.S.).

Although Plaintiff recognizes that HMC Kea Lani LP is a Delaware limited

partnership, he fails to identify its partners and their respective citizenships.

Similarly, Plaintiff alleges that CCFH Maui, LLC is a Delaware limited liability

company, but fails to identify the company’s members and their respective

citizenships. Further, Plaintiff does not adequately allege the citizenship of

Fairmont Hotels & Resorts (U.S.) because although the Complaint alleges that it is

“a Delaware corporation,” which suggests that it is incorporated in Delaware, there

are no allegations as to the state where its principal place of business is located.

      Absent the foregoing information, the Court is unable to ascertain whether

diversity jurisdiction exists. Accordingly, Plaintiff is ORDERED TO SHOW

CAUSE why this action should not be dismissed without prejudice for lack of

subject matter jurisdiction. Plaintiff must file a response to this Order to Show

Cause by June 5, 2020, providing complete information concerning the

citizenship1 of each Defendant. Failure to timely respond to this Order to Show

Cause will result in a finding that Plaintiff has failed to carry its burden of




1
      If any of the unincorporated Defendants’ members are themselves
unincorporated associations, such as limited liability companies or limited
partnerships, Plaintiff shall additionally identify those entities’ members and
provide their citizenships.

                                            3
Case 1:20-cv-00237-JAO-RT Document 9 Filed 05/21/20 Page 4 of 4          PageID #: 47




establishing subject matter jurisdiction and the Court will dismiss the action

without prejudice.

      IT IS SO ORDERED.

      DATED:         Honolulu, Hawai‘i, May 21, 2020.




CV 20-00237 JAO-WRP; Diefendorf v. HMC Kea Lani LP, et al.; ORDER TO SHOW CAUSE WHY
THIS ACTION SHOULD NOT BE DISMISSED WITHOUT PREJUDICE




                                          4
